El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
La demandante apelante solicitó de la Corte de Distrito de San Juan la revisión de una resolución dictada por la Comisión de Servicio Civil de Puerto Eico en un procedi-miento incoado ante dicha comisión, de acuerdo con las dis-posiciones de la sección 28 de la Ley de Servicio Civil de Puerto Eico (Ley núm. 88 de 1931), que en lo pertinente lee así:
*927"Sección. 28. — Separaciones.—Ninguna persona que ocupe una plaza o destino en el servicio clasificado será separada o despedida, salvo por causas justificadas y previa formulación de cargos, y no antes de dársele oportunidad para ser oída en defensa propia. Tales cargos serán presentados por cualquier funcionario superior, o por cualquier ciudadano, dentro de los treinta días después de su radicación, y serán considerados, investigados y resueltos por la' ■Comisión de Servicio Civil.
"Ninguna de las disposiciones aquí comprendidas limitará la fa-cultad de ningún funcionario nominador, en cuanto a suspender o destituir a un subalterno por justa causa, en bien de la eficiencia del servicio, presentándose ante la Comisión, por escrito, las razones para la suspensión y dándose a la persona objeto de la separación debido aviso respecto a ésta y respecto a los cargos que se le formu-lan, así como la oportunidad de contestarlos por escrito y de pre-sentar ante la Comisión la prueba correspondiente que juzgue nece-saria para su defensa. ... La resolución de la Comisión podrá, ■dentro de los treinta (30) días después de habérsele notificado al perjudicado, ser revisada por la Corte de Distrito de San Juan mediante una solicitud de revisión en la cual la Corte de Distrito podrá considerar todas las cuestiones de hecho y de derecho que en la misma se planteen, dictando, dentro de los treinta (30) días sub-siguientes a la vista del caso, sentencia que será definitiva. . . {Bastardillas nuestras.)
El texto inglés de dicha sección dice: "Said judgment shall he final.”
La moción ante nos alega que en 6 de febrero de 1936 la Corte de Distrito dictó una resolución confirmando la dictada por la Comisión de Servicio Civil, en la que se ■declaraba que los procedimientos seguidos por el Comi-sionado de Sanidad para separar de su cargo a la de-mandante apelante se habían ajustado a la ley; que de acuerdo con la sección 28 de la Ley de Servicio Civil, supra, la sentencia dictada por la corte de distrito es 'final; que el derecho de apelación es estatutario y no existe ley alguna que conceda a la apelante en este caso el derecho a establecer recurso de apelación para ante esta corte; y que la presente *928apelación es inexistente y sin valor legal, debiendo por tanto ser desestimada.
La cuestión qne debemos resolver es: ¿Tiene dereclio na empleado público qne ha sido separado de sn cargo, a recu-rrir en apelación ante el Tribunal Supremo, para qne éste revise la sentencia de la corte de distrito qne confirma la reso-lución de la Comisión de Servicio Civil sosteniendo la lega-lidad y validez de sn destitución?
Nuestra resolución dependerá de la interpretación que demos a las frases “sentencia que será definitiva” y “Said judgment shall be final”, que aparecen, respectivamente, en los textos español e inglés de la sección 28 de la Ley de Servicio Civil, supra, y a las disposiciones del artículo 295 ,del Código de Enjuiciamiento Civil.
La parte apelante sostiene que no hay palabra o frase al-guna en el texto de la sección 28 de la Ley de Servicio Civil que revele intención por parte del legislador de privar al perjudicado por la sentencia de la corte de distrito, del de-recho de apelación para ante esta Corte Suprema que le concede el artículo 295 del Código de Enjuiciamiento Civil (ed. de 1933); y que la apelante en este caso tiene derecho a pro-seguir el recurso interpuesto, toda vez que la sentencia ape-lada es una sentencia definitiva (final) de la Corte de Distrito de San Juan.
El Código de Enjuiciamiento Civil dispone (bastardillas nuestras):
“Art. 295. — Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
“1. De una sentencia definitiva pronunciada en un pleito o pro-cedimiento especial, comenzado en la corte que la hubiera dictador dentro de un mes después de haberse registrado la sentencia.
‘■‘2. De una sentencia de una corte de distrito dictada en apelación interpuesta contra resolución de una corte inferior, dentro de los quince días después de registrada dicha sentencia, si el valor de la. *929cosa reclamada o cuantía de la sentencia sin comprender frutos o intereses, excediera de trescientos dólares.
í í g__ # # * # # #
La primera condición que exige el código, para que nna sentencia de nna corte de distrito, dictada en nn pleito o pro-cedimiento comenzado ante ella, sea apelable ante el Tribunal Supremo es qne la sentencia debe ser “definitiva”, “final judgment”.
La Corte Suprema de California, interpretando el artículo 939 del Código de Enjuiciamiento Civil de dicho Estado, que es el equivalente al 295 del nuestro, ha dicho:
“No puede haber más que una sentencia definitiva en un pleito, y es aquélla que en efecto termina el pleito en la corte en que fué instituido, y que finalmente adjudica los derechos de las partes en relación con el objeto de la controversia. Stockton etc. Works v. Ins. Co., 98 Cal. 577.
“La que parece ser la regla prevaleciente sobre la materia, ha sido claramente expresada por la Corte de Apelaciones Civiles de Texas, en el caso de Gulf City St. Ry. etc. Co. v. Becker, 23 S. W. Rept. 1015, como sigue: ‘Una sentencia definitiva es aquélla que dispone de las materias en litigio entre todas las partes que están ante la corte cuando se dicta la sentencia. . . . JDebe haber una adjudicación expresa sobre la materia en controversia, en cuanto a todas las partes demandantes y en cuanto a todas las partes deman-dadas; de lo contrario, no hay disposición definitiva de las materias en litigio entre las partes.’ ” Nolan v. Smith, 137 Cal. 360. (Bastardillas nuestras.)
La parte apelante basa su alegado derecho al recurso de apelación ante esta corte, en las disposiciones del artículo 295 del Código de Enjuiciamiento Civil, supra. Sostiene el apelado que no procede el recurso de apelación en este caso, por el motivo de que la sentencia apelada no ha sido pro-nunciada en un pleito o procedimiento especial comenzado en la Corte de Distrito de San Juan, y sí en un procedimiento especial iniciado ante la Comisión de Servicio Civil.
De acuerdo con el artículo 295 del Código de Enjuicia-miento Civil, se puede apelar al Tribunal Supremo de una *930sentencia definitiva de nna corte de distrito en los casos y dentro de los términos siguientes:

i

1. De una sentencia definitiva dictada en un pleito o procedi--míento especial, comenzado en la corte que la hubiera dictado, dentro de los treinta días siguientes al del registro de la sentencia.
| 2. De una sentencia dictada en apelación interpuesta contra una resolución de una corte inferior, dentro de quince días después de registrada la sentencia, si la cuantía de ésta excediere de $300. 00.
En el caso de Venegas v. Corte, 41 D.P.R. 108, un funcio-nario municipal destituido de su cargo por un alcalde, apeló para ante la corte de distrito, la cual revocó la decisión del alcalde. Este apeló para ante la Corte Suprema; y como la Ley Municipal no dispone una segunda apelación, el ape-lante invocó en apoyo de su recurso el artículo 295 del Código-de-Enjuiciamiento Civil. Esta corte dijo:-
“No se trataba aquí de un pleito o procedimiento especial co-menzado en la Corte de Distrito. El procedimiento se originó en la oficina del Alcalde. La sentencia de la Corte de Distrito fué dic-tada en la apelación de una orden del Alcalde. Nada liay que de-muestre que ‘el valor de la cosa reclamada o cuantía de la sentencia’ excediera de trescientos dólares. Nada hay que demuestre que se reclamara propiedad alguna. La sentencia no era por suma alguna. Nada hay que revele que estuviera envuelta cantidad alguna de dinero.
“La sentencia de la Corte de Distrito no era apelable, . . . .”
Más tarde, en Venegas v. Corte de Distrito, 41 D.P.R. 465, esta corte reconsideró su resolución dictada en Venegas v. Corte, supra, diciendo (bastardillas nuestras):
“Es cierto que el alcalde al considerar los cargos formulados por él o por cualquier otro y al destituir funcionarios administrati-vos de un municipio, actúa en un carácter quasi judicial, pero como jefe ejecutivo y administrativo del municipio, es también parte in-teresada. Si la llamada apelación se considera como un procedimiento especial incoado ante la corte de distrito y no como una apelación corriente contra la decisión de una corte inferior, el alcalde, al ser ordenado por la corte de distrito que reponga en su puesto al fun-cionario administrativo que ha suspendido de empleo, es parte per-*931judicada dentro del significado del artículo 294 del Código de En-juiciamiento Civil. Tal orden es substancialmente y en efecto un auto de mandamus y no existe razón para que el alcalde se vea pri-vado de su recurso de apelación en un caso más que en el otro.”
En el caso de autos, el procedimiento especial en el cual la Corte de Distrito de San Juan dictó la sentencia apelada, fue incoado por la apelante ante la Comisión de Servicio Civil de Puerto Pico, integrada por tres miembros. El Comi-sionado de Sanidad, querellado y apelado, no forma parte de dicba comisión ni interviene en sus decisiones; es parte in-teresada en la resolución de la querella formulada ante la Comisión de Servicio Civil, dentro del significado del ar-tículo 294 del Código de Enjuiciamiento Civil, pero no lia sido, ni lia podido ser, como en el caso del alcalde, en Venegas v. Corte, supra, juez de sus propias actuaciones. La razón que tuvo esta corte para admitir el recurso en el citado caso, la condición de juez y parte del que dictó la resolución original llevada en apelación ante la corte de distrito, no existe en el caso de autos, toda vez que la sentencia apelada fue dictada en un procedimiento que tuvo su origen ante una co-misión que ejercía funciones quasi judiciales, y no en un procedimiento incoado originalmente ante la corte de dis-trito que dictó la sentencia apelada.
Debemos resolver, por lo tanto, que la sentencia recurrida no es apelable dentro de lo dispuesto en el apartado primero del artículo 295 del Código de Enjuiciamiento Civil.
Veamos ahora si cabe el recurso interpuesto al amparo de lo dispuesto en el apartado segundo del citado artículo.
Las funciones que ejerce la Comisión de Servicio Civil, por virtud de la sección 28 de la ley reguladora de sus ac-tuaciones, son funciones de naturaleza judicial. El funcio-nario nominador formula ante ella por escrito las razones para la suspensión del subalterno, y éste presenta también por escrito su defensa en contra de los cargos que se le fian formulado. Establecido así el issue entre las partes, la co-misión procede entonces á practicar la prueba aducida por ' *932una y otra parte y a dictar su resolución sosteniendo o anu-lando la destitución del subalterno. El perjudicado por la resolución puede recurrir a la Corte de Distrito de San Juan, solicitando la revisión de las cuestiones de becho y de de-recho planteadas en el proceso.
De lo expuesto se ve claramente que el procedimiento pro-visto por la Ley de Servicio Civil, para comprobar la lega-lidad o ilegalidad de la destitución de un funcionario público, es de carácter judicial o quasi judicial, pues requiere la pre-sentación de alegaciones escritas, la sumisión de pruebas y el pronunciamiento de un fallo en favor de una u otra de las partes contendientes. Es indiscutible que en la tramitación de todo ese proceso, la comisión actúa como un organismo quasi judicial y no como un organismo administrativo. Po-dría argüirse que la sentencia dictada por la corte de distrito en la revisión de un proceso incoado ante la Comisión de Servicio Civil, es wna sentencia dictada en apelación inter-puesta contra resolución de ima corte inferior, y como tal ape-lable para ante el Tribunal Supremo, a tenor de lo dispuesto en el segundo apartado del citado artículo 295. Y nos incli-naríamos a aceptar esa teoría y a conceder el derecho de ape-lación en un caso como el de autos, si no entendiésemos que de las mismas disposiciones legales que interpretamos se des-prende claramente que ésa no ha sido la intención del legis-lador.
El citado apartado segundo, habla de %ma sentencia dictada en apelación y no de urna sentencia “definitiva” dictada en apelación. Es evidente que la intención legislativa fué la de que toda sentencia dictada por una corte de distrito, en apelación contra una sentencia de una corte municipal, fuera apelable ante el Tribunal Supremo, siempre que la cuantía del caso exceda de $300.
Si el legislador hubiese tenido la intención de conceder al funcionario destituido, una segunda apelación para ante el Tribunal Supremo, no tenía necesidad de haber dicho que la *933sentencia dictada por la Corte de Distrito en el proceso de revisión del fallo de la Comisión de Servicio Civil, tiene el carácter de definitiva. Esa intención de conceder una segunda apelación se hubiese expresado con mayor claridad y perfec-ción, no usando las palabras sentencia que será definitiva, sin las cuales podría tal vez invocarse con éxito el derecho a sostener una segunda apelación de acuerdo con el apartado 2o. del artículo 295 del Código de Enjuiciamiento Civil.
No podemos presumir que el legislador haya usado pala-bras carentes de sentido o sin una finalidad práctica.
El artículo 292 del Código de Enjuiciamiento Civil, dice:
“Artículo 292. — Una sentencia o providencia, dictada en un pleito civil, excepto cuando Inibiere adquirido expresamente el carácter de definitiva, podrá ser revisada de acuerdo con lo prescrito en este Código, y de ningún otro modo.” (Bastardillas nuestras.)
Nos vemos obligados a llegar a la conclusión de que el le-gislador tuvo la intención expresa de dar a la sentencia de la corte de distrito el carácter de “definitiva”, en el sentido en que esa palabra es usada en el citado artículo 292, para hacerla inapelable y poner así fin a la controversia. Véase: Enjuto v. Pueblo, 49 D.P.R. 14.
Además, de nada serviría a la apelante en este caso que reconociéramos su derecho a apelar ante esta corte, de acuerdo con lo provisto por el apartado 2o. del artículo 295 del Código de Enjuiciamiento Civil. Del récord de este caso aparece que la sentencia apelada fué dictada y registrada el día 6 de febrero de 1936, y que el escrito de apelación fué radicado en la Secretaría de la corte de distrito el día 6 de marzo de 1936, o sea a los treinta días después de registrarse la sen-tencia. El citado apartado dispone que la apelación deberá ser interpuesta dentro del término de quince días después de registrada la sentencia. Ese término había ya expirado cuando se interpuso el presente recurso.
Bebe declararse con lugar la moción de desestimación.